DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species I-a-2 and Species I-b-4 (i.e., all in all: claims 1, 6-8, 12-16 and 18-19) in the reply filed on 07/23/21 and 10/06/21 is acknowledged.  The traversal is on the ground(s) that: (a) with respect to the inventive group: “claims 1, 20 and 36 all share a special technical feature”; and (b) with respect to the species election: “that each species for which election is required are not mutually exclusive and overlap in scope”.  Examiner’s note: notice that claims 1, 6-16 and 18-19 read on elected Species I-a-2 while claims 1-8, 12-16 and 18-19 read on elected Species I-b-4. Ipso facto, all in all, claims 1, 6-8, 12-16 and 18-19 read on both elected Species I-a-2 and Species I-b-4. In this respect, note that Species I-a-2 exclude or does not encompass certain claims of Species I-b-4; similarly, Species I-b-4 exclude or does not encompass certain claims of Species I-a-2. This is not found persuasive because as applicant should be aware of, under PCT Rule 13.1 and 13.2, the groups identified in the office action dated 06/02/21 do not relate to a single general inventive concept because although some of the groups might share or include overlapping, but not fully identical, special technical features or subject, the instant special technical feature does not provide a contribution over the prior art, it is not novel and, indeed, it is known in the art as set forth in the prior art rejection, infra, under Section 102 and/or Section 103 infra. As a result of the prior art rejection, in the present application, lack of unity of the invention is directly evident "a posteriori", after taking the prior art into consideration because it has been established that the special technical 
Furthermore, as previously set forth in the office action dated 06/02/21, Groups I, II and III do not relate to a single general inventive concept or special technical feature. For instance, Group I encompasses the specific first/second electrode materials and the electrolyte and the specific first/second electrode primary capacities related to the metal oxide, whereas the special technical feature of Groups II and III covers the steps of forming a slurry, depositing a layer of the slurry and evaporating the solvent to form an electrode layer per se (see page 7 of the 06/02/21 Office Action). Thus, Group I and Groups II-III do not share the same special technical feature, thereby satisfying the requirement for lack of unity a priori. As such, it has been further established that Group I and Groups II-III do not share the same special technical feature for purposes of claimed subject matter examination. Therefore, all of the arguments articulated by the applicant do not substantiate withdrawal of lack of unity under PCT Rule 13.1-13.2, and under 35 USC 121 and 372 as applicable. The requirement is still deemed proper and is therefore made FINAL. 
Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/21, 05/04/21 and 10/08/19 was considered by the examiner.

Drawings
The drawings were received on 10/08/19.

Claim Objections
Claim 12 is objected to because of the following informalities: the capital (upper case) letter included in the limitation “Ketjenblack” should be changed to a non-capital (lower case) letter.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: all parenthetical characters and abbreviations [i.e. “AMO”, “(AMO)” and the likes] should be removed and the abbreviations should be changed to their unabbreviated form or expanded terminology so as to have a clear understanding of the claimed subject matter.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: the capital (upper case) letter included in the limitation “Ketjenblack” should be changed to a non-capital (lower case) letter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), or multiple ranges in the same claim may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites multiple broad ranges “between 5 and 15 weight percent”, “between 20 and 35 weight percent” and “between 55 and 70 weight percent”, thereby reciting conflicting ranges for the same limitation (i.e., the weight percent of the metal oxide). The claim(s) are considered indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired and/or there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 18, the phrase "such as" (line 8) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 12-16 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication “Ultra-Uniform SnOx/Carbon Nanohybrids toward Advanced Lithium-Ion Battery Anodes” by Zhou et al (hereinafter referred to as “Zhou et al”).
As to claims 1, 6, 13:
Zhou et al disclose that it is known in the art to make a battery cell (see pages 3943, 3945) comprising a first electrode containing a metal oxide such as SnOx/SnO2-carbon, a conductive aid/material (i.e., carbon, carbon nanofibers) and a binding agent, wherein weight percent of the metal oxide SnOx/SnO2 is less than 28 wt%, 35 wt %, and/or 47 wt % (see page 3944); a second electrode containing a metallic lithium (i.e., lithium metal foil) (see pages 3949, 3945); and an electrolyte--separator system (see page 3949) interposed between the first and the second electrodes (see page 3943-3944). Examiner’s note: as to the specific primary (theoretical) capacity of the metal oxide (as recited in claims 1 and 13), if so intended: MPEP 2112.01 Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); (Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Further, when the prior art device, product or article is the same as a device described in the specification for carrying out the claimed method (in this case, functionality), it can be assumed the device will inherently perform the claimed functionality. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 
Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the specific primary (theoretical) capacity of the metal oxide (as recited in claims 1 and 13), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
As to claim 7:
Zhou et al disclose the electrolyte containing a lithium salt such as LiPF6 and an organic carbonate-based solvent (see page 3949). 
As to claim 12:
Zhou et al disclose the conductive aid/material is conductive carbon matrix, carbon nanofibers (see page 3943-3944); and/or carbon black (see page 3949). 
As to claim 13-14:
Zhou et al teach the disclosed battery cell exhibiting a capacity in the range of 1200-1400 mAh/g (see page 3947; see Figures 4b-c). 
As to claim 15:
Zhou et al teach the disclosed battery cell exhibiting a life cycle of at least 200 cycles (see page 3943, 3947); 100 cycles and/or 200 cycles (see FIGURES 4b-c). 
As to claim 16:
Zhou et al teach the disclosed battery cell exhibiting an OCV of at least 3V (see page 3945) and 2.0 V, 2.5 V and/or 3 (see FIGURE 4a). 
Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Ultra-Uniform SnOx/Carbon Nanohybrids toward Advanced Lithium-Ion Battery Anodes” by Zhou et al (hereinafter referred to as “Zhou et al”) as applied to claim 1 above, and further in view of Xiao et al 2006/0147808.
Zhou et al are applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific electrolyte components (solvent; lithium salt and acidic species). 
In this respect, Xiao et al disclose that it is known in the art to make a lithium ion secondary battery/cell including an electrolyte comprising a solvent, a lithium salt and an acidic species such as succinic anhydride (Abstract; 0031-0033; 0024; 0076; 0072-0077; 0151; see Embodiment 3).
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific electrolyte components (solvent; lithium salt and acidic species) of Xiao et al in the battery cell of Zhou et al as Xiao et al teach that the specifically disclosed electrolyte material/formulation provides batteries having good over-charge properties (Xiao et al: 0151). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the high capacity battery cell comprising all of the claimed components/elements satisfying the specific material/compositional and structural interrelationship as recited in dependent claim 18. 
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that claim 19 is also allowable because it depends from claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727